Citation Nr: 0331436	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  03-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with complete annular tear at L5-S1 and disc bulge at L4-5, 
with bilateral L5-S1 foraminotomies, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March to May 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from April and December 2002 rating 
decisions by the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in December 2002 and a substantive appeal was 
received in January 2003.  The veteran testified at a 
videoconference hearing in May 2003.


REMAND

Initially the Board notes that at the May 2003 
videoconference hearing, the veteran testified that he was to 
begin physical therapy for his back disability at the Long 
Beach VA medical facility in July 2003.  The Board believes 
that the records of this treatment are relevant to the issue 
on appeal.  Therefore, the Board must remand this case to the 
RO to obtain the medical records from this treatment.

In addition, the Board notes that the veteran's last VA 
examination was in June 2001.  At his May 2003 hearing, the 
veteran essentially contended that his back disability has 
been deteriorating and that he is experiencing significant, 
constant pain.  Therefore, the Board believes that a VA 
examination to assess the current severity of the veteran's 
back disability is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Make arrangement to obtain the 
veteran's records from physical therapy 
treatment at the Long Beach VA medical 
center.  Please note that treatment 
commenced in July 2003.

3. Make arrangements for the veteran to be 
afforded orthopedic and neurologic 
examinations to determine the extent and 
severity of the service-connected low back 
disability. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiners should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity. The 
examiner should inquire as to whether the 
disability at issue has precipitated 
incapacitating episodes (periods of acute 
signs and symptoms) requiring bed rest 
prescribed by a physician and treatment by a 
physician and, if so, the number and 
duration of such episodes. 
  
An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiners before the examination, for 
proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.  Any opinions expressed should 
be accompanied by a written rationale.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




